DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 8-10, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (US 2020/0210120) in view of Ellis (US 2008/0055627).
(1) regarding claim 1:
Imanishi ‘120 discloses a computing device (20 in Fig. 2) comprising: 
one or more processors (CPU 23 in Fig. 3); 
one or more memories (24, 25, 26 in Fig. 3); and 
a cloud print server process executing on the computing device (paragraph [0043], where printer server is being executed by the computing device, through the control unit 21) and being configured to: 
receive, from a printing device, a request for print jobs (paragraph [0186], where the printer may transmit a request to execute a job searching), wherein the request for print jobs comprises user information that identifies a user and first data to specify a printing device group for the printing device (paragraphs [0121], [0124], and [0132]-[0133], where the request for print jobs contains a user authentication information and group ID), 
select from a plurality of print jobs, one or more print jobs that correspond to the user information and are assigned to the printing device group (paragraphs [0132]-[0133], where from the p [plurality of jobs, only the ones that correspond to the same user and group ID are selected),
Merriam ‘756 discloses all the subject matter as described above except generate and transmit to the printing device, second data that identifies the one or more print jobs that correspond to the user information and are assigned to the printing device group, 
receive, from the printing device, a request for a particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group, and 
in response to receiving, from the printing device, the request for the particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group, transmit the particular print job to the printing device.
However, Ellis ‘627 teaches determine generate and transmit to the printing device, second data that identifies the one or more print jobs that correspond to the user information and are assigned to the printing device group (paragraph [0027], where the print driver module sends a message 48 to each of the designated printers indicating that the printer has been designated for secure printing of the print job), 
receive, from the printing device, a request for a particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group (paragraph [0027], where the selected designated printer retrieves the document from the user's terminal. For example, the printer may confirm that the input secure release code corresponds with that sent in the message or may forward the secure release code input by the user at step S118 to the user terminal for confirmation), and 
in response to receiving, from the printing device, the request for the particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group, transmit the particular print job to the printing device (paragraph [0027], where after confirming the identity of the user then the print job is sent to the printing device).
Having a system of Ellis ‘627 reference and then given the well-established teaching of Imanishi ‘120 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Imanishi ‘120 to include the limitations as taught by Ellis ‘627 because in having the current configuration the print job can be retained on the user's terminal as a print ready file or files and thus is not stored at the printers or elsewhere on the system where it may be less secure (paragraph [0016]).

(2) regarding claim 2:
Imanishi ‘120 further discloses wherein the user information includes one or more of an email address for the user, a user ID and password for the user (paragraph [0032], where a use ID and password is required), or biometric information for the user.

(3) regarding claim 4:
Imanishi ‘120 discloses all the subject matter as described above except wherein: 
the cloud print server process is further configured to select the one or more print jobs by consulting print job data that specifies print jobs by upon user identification data and printing device group identification data.
However, Ellis ‘627 teaches wherein: the cloud print server process is further configured to select the one or more print jobs by consulting print job data that specifies print jobs by upon user identification data and printing device group identification data (paragraph [0027], where by using the designated printers group a particular printer is identified as belonging to that group assigned to print the print job).
Having a system of Ellis ‘627 reference and then given the well-established teaching of Imanishi ‘120 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Imanishi ‘120 to include the limitations as taught by Ellis ‘627 because in having the current configuration the print job can be retained on the user's terminal as a print ready file or files and thus is not stored at the printers or elsewhere on the system where it may be less secure (paragraph [0016]).

(4) regarding claim 8:
Imanishi ‘120 all the subject matter as described above except wherein the cloud print server process is configured to generate the print job by providing information to be printed to an information converter and receiving printable information from the information converter.
However, Ellis ‘627 teaches wherein the cloud print server process is configured to generate the print job by providing information to be printed to an information converter and receiving printable information from the information converter (paragraph [0021], where data-processing apparatus 100 includes a universal print driver 160 comprising instructions executing on the user terminal that generate page description language (PDL) data corresponding to the rendering job and describing content layout of one or more pages to be rendered. The PDL data describes the layout of each page of graphics, text, or other content to be rendered).
Having a system of Ellis ‘627 reference and then given the well-established teaching of Imanishi ‘120 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Imanishi ‘120 to include the limitations as taught by Ellis ‘627 because in having the current configuration the print job can be retained on the user's terminal as a print ready file or files and thus is not stored at the printers or elsewhere on the system where it may be less secure (paragraph [0016]).

(5) regarding claims 9 and 17:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(6) regarding claims 10 and 18:
The limitations are similar to those treated in claim 2 and are met by the same references as discussed above.

(7) regarding claims 12 and 20:
The limitations are similar to those treated in claim 4 and are met by the same references as discussed above.

(8) regarding claim 16:
The limitations are similar to those treated in claim 8 and are met by the same references as discussed above.

Allowable Subject Matter
Claims 3, 5-7, 11, 13-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 3, 11 and 19 disclose the unique and distinct limitations of “wherein the cloud print server process is further configured to: receive, from a mobile device, an email request to print information, and  Docket No. 49986-0968 (1099US01) -31-assign the printing device group to the print job based upon the destination email address of the email request to print information”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claims 5, and 13 disclose the unique and distinct limitations of “wherein the cloud print server process supports an administrative user interface that includes functionality for users to create, edit, and delete printing device groups”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
C. Claims 6, and 14 disclose the unique and distinct limitations of “wherein the cloud print server process supports an Application Program Interface (API) that provides access to first functionality for retrieving print jobs, and the API specifies that a first type of request for retrieving a print job, included in the first functionality for retrieving print jobs, specifies at least user information and data that specifies a printing device group”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
D. Claims 7 and 15, depend on claims 6 and 14 respectively, and a similar analysis applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675